OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled the non-elected Claim 5-7.
Authorization for this examiner’s amendment was given in a telephone interview with Jason M. Okun on May 10, 2022.
Allowance Subject Matter
Claims 1-4 and 8-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 8,895,969 to Kim et al, discloses the claimed optical distance L interpreted as approximately 281nm< L1< 438nm.  Likewise, since Kim discloses the light output of the second emission layer 160 being any color or color combination so long as it can emit white light in cooperation with blue light emitted by first emission layer 130 [Fig. 2 & col. 8], the value of maximum peak wavelength Az may be interpreted as ranging from approximately 500nm to 750nm. The claimed optical distance L2 may be interpreted as approximately 63nm< L2< 281nm.  Kim ’969, however, does not anticipate or suggest such limitations as: “an optical distance L of the organic layer 30 satisfies L ≥ [{(ɸr + ɸs)/π} x (λb/4)] x 1.2, where λb [nm] is a peak wavelength of emitted light of a blue light emitting layer, ɸr[rad] is a phase shift amount of the light of the wavelength λb in reflected by the reflection surface of the reflective electrode, ɸs[rad] is a phase shift amount of the light of the wavelength λb in reflected by the reflection surface of the semi-transmissive electrode; and a resonant wavelength of an optical distance between the semi-transmissive electrode and the reflection surface is shorter than the wavelength λb” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note: 	None of the cited arts in IDS dated 04/24/2020 and 07/06/2020 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 16, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815